MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                        Jun 30 2016, 10:00 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Susan Wilkie
Susan Wilkie Law
Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tricia Wallerstedt,                                      June 30, 2016
Appellant,                                               Court of Appeals Cause No.
                                                         82A04-1511-DR-1987
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
Christopher Wallerstedt,                                 The Honorable Jeff Tornatta,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         82D06-0408-DR-860



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016             Page 1 of 12
                                             Case Summary
[1]   Tricia Wallerstedt (“Mother”) appeals the trial court’s modification of child

      custody and child support. We affirm in part, reverse in part, and remand.


                                                    Issues
[2]   Mother raises several issues, which we restate as:


                       I.      whether the trial court properly modified child
                               custody; and

                       II.     whether the trial court properly modified the
                               child support order.

                                                     Facts
[3]   Mother was married to Christopher Wallerstedt (“Father”), and the couple had

      two children, Ja.W. and Jo.W. The couple’s marriage was dissolved in

      December 2004, and Mother was granted sole physical and legal custody of the

      children. At that time, Father was awarded supervised visitation because a

      protective order had been issued against Father due to domestic violence. In

      2008, Mother and Father reconciled. In September 2010, Mother and the

      children moved to Virginia Beach, Virginia, to help her brother. Mother and

      Father planned that Father would join Mother and the children in Virginia after

      he finished his schooling. At some point, however, the parties’ relationship

      deteriorated, and Father never moved to Virginia with Mother and the children.

      Father subsequently remarried and had another child.




      Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 2 of 12
[4]   In July 2014, Father filed a petition for contempt regarding parenting time. The

      parties reached a parenting time agreement, and Father dismissed the petition

      in August 2014. However, in October 2014, Father filed another contempt

      petition. In December 2014, Mother and the children returned to Evansville

      and began staying with Mother’s family so that Mother could attend the court

      hearings without driving back and forth from Virginia. In April 2015, Father

      filed a petition to modify custody and an objection to Mother’s relocation to

      Virginia. The trial court held a hearing on the pending matters, and Father

      withdrew his contempt petition. In August 2015, the trial court entered the

      following order:

              There has been a substantial and continuing change, including
              but not limited to, Mother’s relocation with the children to
              Virginia Beach, Virginia. Her move has made it difficult for the
              Father to have regular and consistent contact with the children.
              It is in the best interest of the children that the Mother resides in
              the Evansville area. While the Court does not modify custody, it
              is entering this order after the Mother reluctantly advised she will
              move back to Evansville.


              Parties shall have joint legal custody with the Mother to have
              primary physical custody. Mother is to obtain her own residence
              (she currently is residing with family). The children are to attend
              a regular school setting. However, because both children have
              attended Independent Educational Programs, it may include
              some on-line schooling, if deemed appropriate by the school and
              both parents. Both children shall continue with counseling.


              Father shall have parenting time every Friday from after school
              or work until Sunday at 6 p.m., except the weekend he works on
              Saturday. He shall enjoy an overnight during the week to
      Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 3 of 12
              coincide with his day off. Since this results in the Father having
              most weekends, if the Mother’s family has a special event, the
              Father should afford her the opportunity to have the children.
              Father shall enjoy parenting time at all other times agreed upon
              and shall have an additional week when he is not working. Until
              the relationship between [Ja.W.] and other members of the
              Father’s household improves, [Ja.W.] is not to be in Father’s
              home when the Father is not present. Court leaves to the parties’
              good judgment, as to when overnights with [Ja.W.] and the
              Father are appropriate.


              Father is ordered to financially assist the Mother in moving her
              belonging[s] to Evansville and setting up her household. Father
              shall pay support in the amount of $100.00 per week consistent
              with the attached CSPW, effective 08/14/15. Mother to pay the
              first $692.00 of uninsured medical expenses annually.
              Thereafter, Father to pay 63% and Mother 37%. Mother’s
              request for attorney fees is denied.


      App. pp. 8-9.


[5]   Mother filed a motion to correct error, which the trial court granted in part

      because it found that Father’s income was calculated incorrectly on the child

      support worksheet. The trial court modified Father’s child support obligation

      to $154 per week effective October 23, 2015. Mother now appeals.


                                                  Analysis
[6]   We initially note that Father did not file an appellee’s brief. When an appellee

      fails to submit a brief, we do not undertake the burden of developing arguments

      for him, and we apply a less stringent standard of review with respect to

      showings of reversible error. Julie C. v. Andrew C., 924 N.E.2d 1249, 1255 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 4 of 12
      Ct. App. 2010). That is, we may reverse if the appellant establishes prima facie

      error, which is an error at first sight, on first appearance, or on the face of it. Id.


[7]   The trial court entered findings of fact and conclusion thereon. Pursuant to

      Indiana Trial Rule 52(A), the reviewing court will “not set aside the findings or

      judgment unless clearly erroneous, and due regard shall be given to the

      opportunity of the trial court to judge the credibility of the witnesses.” D.C. v.

      J.A.C., 977 N.E.2d 951, 953 (Ind. 2012). Where a trial court enters findings sua

      sponte, the appellate court reviews issues covered by the findings with a two-

      tiered standard of review that asks whether the evidence supports the findings,

      and whether the findings support the judgment. In re S.D., 2 N.E.3d 1283, 1287

      (Ind. 2014). Any issue not covered by the findings is reviewed under the

      general judgment standard, meaning a reviewing court should affirm based on

      any legal theory supported by the evidence. Id.


[8]   Our courts have expressed a “preference for granting latitude and deference to

      our trial judges in family law matters.” T.L. v. J.L., 950 N.E.2d 779, 784 (Ind.

      Ct. App. 2011). “Our supreme court has recently re-emphasized this principle,

      stating that we afford such deference because of trial judges’ ‘unique, direct

      interactions with the parties face-to-face.’” Id. (quoting Best v. Best, 941 N.E.2d
499, 502 (Ind. 2011)). “[O]n appeal it is not enough that the evidence might

      support some other conclusion, but it must positively require the conclusion

      contended for by the appellant before there is a basis for reversal.” Best, 941
N.E.2d at 503. We cannot weigh the evidence but must consider it in a light

      most favorable to the judgment. Id. An appellate court may not substitute its

      Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 5 of 12
       own judgment for that of the trial court if any evidence or legitimate inferences

       support the trial court’s judgment. Id.


                                        I. Modification/Relocation

[9]    Mother makes several arguments related to the modification and relocation

       statutes. Mother first argues that the relocation statutes are inapplicable here

       because Mother and Father made a joint decision to move to Virginia and

       Father abandoned Mother and the children when he did not move with them.

       Mother also argues that Father’s failure to object to the move to Virginia from

       September 2010 to April 2015 resulted in an acquiescence to the move. Finally,

       Mother argues that the trial court erred by modifying custody and by ordering

       her to move out of her parents’ residence.


[10]   In Baxendale v. Raich, 878 N.E.2d 1252 (Ind. 2008), our supreme court discussed

       the relationship between the custody modification statute and the relocation

       statutes. The general provision governing custody modification is found in

       Indiana Code Section 31-17-2-21. Modifications are permitted only if the

       modification is in the best interests of the child and there has been “a substantial

       change” in one or more of the following factors:

               (1)      The age and sex of the child.


               (2)      The wishes of the child’s parent or parents.


               (3)      The wishes of the child, with more consideration given to
                        the child’s wishes if the child is at least fourteen (14) years
                        of age.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 6 of 12
               (4)      The interaction and interrelationship of the child with:


                        (A)     the child’s parent or parents;


                        (B)     the child’s sibling; and


                        (C)     any other person who may significantly affect the
                                child’s best interests.


               (5)      The child’s adjustment to the child’s:


                        (A)     home;


                        (B)     school; and


                        (C)     community.


               (6)      The mental and physical health of all individuals involved.


               (7)      Evidence of a pattern of domestic or family violence by
                        either parent.


       Ind. Code § 31-17-2-21(a); Ind. Code § 31-17-2-8.


[11]   On the other hand, the relocation of a parent is governed by Indiana Code

       Chapter 31-17-2.2. Under Indiana Code Section 31-17-2.2-5(c), the relocating

       individual has the burden of proof that the proposed relocation is made in good

       faith and for a legitimate reason. If the relocating individual meets that burden

       of proof, the burden shifts to the nonrelocating parent to show that the

       proposed relocation is not in the best interest of the child. I.C. § 31-17-2.2-5(d).

       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 7 of 12
In the case of a proposed relocation, the trial court must take into account the

following factors in determining whether to modify a custody order:


        (1)      The distance involved in the proposed change of residence.


        (2)      The hardship and expense involved for the nonrelocating
                 individual to exercise parenting time or grandparent
                 visitation.


        (3)      The feasibility of preserving the relationship between the
                 nonrelocating individual and the child through suitable
                 parenting time and grandparent visitation arrangements,
                 including consideration of the financial circumstances of
                 the parties.


        (4)      Whether there is an established pattern of conduct by the
                 relocating individual, including actions by the relocating
                 individual to either promote or thwart a nonrelocating
                 individual’s contact with the child.


        (5)      The reasons provided by the:


                 (A)     relocating individual for seeking relocation; and


                 (B)     nonrelocating parent for opposing the relocation of
                         the child.


        (6)      Other factors affecting the best interest of the child.


I.C. § 31-17-2.2-1.




Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 8 of 12
[12]   Our supreme court has held that the relocation statute incorporates all of the

       modification of custody considerations “but adds some new ones.” Baxendale,

       878 N.E.2d 1257. The relocation statutes do “not necessarily require a

       substantial change” in one of the modification factors. Id. Relocation “may or

       may not warrant a change of custody.” Id.


[13]   Mother argues that Father acquiesced to the relocation and cannot now

       challenge it. We addressed a similar argument in Jarrell v. Jarrell, 5 N.E.3d 1186

       (Ind. Ct. App. 2014), trans. denied. There, the mother moved approximately

       three hours away with the child but failed to file a notice of relocation, and the

       father did not object to the relocation until the child was ready to start

       kindergarten nearly two years later. We noted that both the mother and the

       father had failed to comply with the relocation statutes. The mother should

       have provided notice of the relocation, and the father should have filed an

       earlier objection. We concluded, however, that the father had acquiesced to the

       mother’s relocation. Consequently, we found that the modification statute, not

       the relocation statute, supplied the factors that the trial court should have

       considered in determining whether to modify custody. We concluded there

       was “a sufficient change in circumstances to support a custody modification,”

       and modification was in the child’s best interest. Jarrell, 5 N.E.3d at 1193-94.


[14]   Similarly, here, Mother and the children moved to Virginia in September 2010.

       Although Father was supposed to move with them after he finished his

       schooling, he eventually decided not to make the move. Father did not object

       to the relocation until April 2015. Given Father’s long acquiescence in the

       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 9 of 12
       relocation, we conclude that, as in Jarrell, the custody modification statute, not

       the relocation statutes, are applicable here.


[15]   The trial court concluded that a substantial change had occurred because it had

       become difficult for Father to have regular and consistent contact with the

       children. The relocation had clearly resulted in a significant change in the

       interaction and interrelationship of the children with Father. The guardian ad

       litem (“GAL”) testified that the distance created “a real problem for these

       children.” Tr. p. 14. Ultimately, the GAL recommended that Father have

       custody of the children because his household was more stable. However, the

       GAL acknowledged that the children were very close to Mother and needed “a

       lot of time” with Mother. Id.


[16]   Rather than follow the GAL’s custody recommendation, the trial court

       suggested that Mother stay in Evansville instead of returning to Virginia. The

       trial court recognized that Mother could return to Virginia, but believed that

       regular, consistent contact with both parents was in the children’s best interest.

       Mother reluctantly agreed that she was willing to move back to Indiana rather

       than change physical custody to Father.


[17]   The trial court made extensive comments after the parties presented evidence.

       In particular, the trial court was “really concerned” about Ja.W. Tr. p. 176.

       Ja.W. has struggled significantly with reading, getting along with other children

       at school, and adjusting to staying with Father and stepmother for extended

       periods over the summer. Jo.W. was described as overly accommodating and


       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 10 of 12
       “ghostlike.” Id. at 127. Mother had home-schooled the children in Virginia,

       and they were enrolled in an on-line school in Indiana. However, the trial court

       and the GAL both recommended that the children attend public school. Given

       the significant distance between Father and the children and the children’s

       struggles, the trial court’s conclusion that there was a substantial change in one

       of the custody modification factors and that a change in custody was in the

       children’s best interest is not clearly erroneous.


[18]   Finally, Mother challenges the trial court’s order that Mother obtain her own

       residence. Mother contends that ordering her to move is “an infringement on a

       fundamental right.” Appellant’s Br. p. 20. Mother moved back to Indiana with

       the children to participate in the court hearings. However, she maintained her

       housing in Virginia, and she had to live with family in Indiana. She and the

       children were living with her parents, her brother, his wife and three children,

       and her sister and her two children in a three bedroom, one bathroom house.

       Mother, grandmother, and Jo.W. were sharing a bed, and Ja.W. was sleeping

       on a cot. The trial court recognized that it would take some time for Mother to

       get established and find housing for herself and the children, but encouraged

       Mother to start moving toward that goal. Given the overcrowding at Mother’s

       current housing, we cannot say that the trial court’s order is clearly erroneous.


                                               II. Child Support

[19]   Mother argues that the trial court erred when it modified the child support

       order. On August 10, 2015, the trial court issued its order regarding custody

       and child support. Mother filed a motion to correct error regarding the child
       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 11 of 12
       support order, and the trial court corrected the error on October 23, 2015. The

       trial court, however, made the effective date of the new child support order

       October 23, 2015, instead of August 10, 2015. Mother argues that the child

       support order should have been effective August 10, 2015.


[20]   A trial court has discretion to make a modification of child support relate back

       to the date the petition to modify is filed, or any date thereafter. Becker v. Becker,

       902 N.E.2d 818, 820 (Ind. 2009). However, when the trial court failed to make

       the child support correction retroactive to the original August 2015 order,

       Mother was unfairly penalized by the loss of the three months of increased child

       support. We conclude that when the trial court corrected the calculation error

       in the August child support calculation, it should have made the revised child

       support order effective August 10, 2015, rather than October 23, 2015.


                                                 Conclusion
[21]   The trial court’s modification of custody is not clearly erroneous, but the trial

       court abused its discretion when it modified the child support order. We affirm

       in part, reverse in part, and remand.


[22]   Affirmed in part, reversed in part, and remanded.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A04-1511-DR-1987 | June 30, 2016   Page 12 of 12